[exhibit109002.gif] [exhibit109002.gif]

www.rtgventures.com




EXHIBIT 10.9

AMENDMENT TO AGREEMENT TO PURCHASE LLC INTERESTS




December 12, 2012

By Email: mougin@msn.com, cpereira@bandentertain.com

Jeffrey Wattenberg

Cord Pereira

BrandEntertain




Dear Jeffrey and Cord:

This letter is to confirm that we have agreed that the Agreement to Purchase LLC
Interests dated as of June 11, 2012 whereby RTG Ventures, Inc. (“RTG”) purchased
the equity of BrandEntertain LLC (“Brand”) will be reconfigured as a cooperative
venture whereby RTG and Brand will work together to exploit existing and future
Brand projects.  By signing this letter, you agree to proceed to document the
reconfiguration in a mutually satisfactory manner and that such reconfiguration
will be effective as of June 11, 2012.

Very Truly Yours,

RTG Ventures, Inc.




By: /s/ Linda Perry

Linda Perry

Executive Director




Agreed and Accepted this 12th day of December 12, 2012

BrandEntertain

By: /s/ Jeffrey Wattenberg

By: /s/ Cord Pereira

Jeffrey Wattenberg, Partner

Cord Pereira, Partner






